Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151104                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  IN RE CERTIFIED QUESTION FROM                                                                       Richard H. Bernstein,
  THE UNITED STATES COURT OF                                                  SC: 151104th                            Justices
  APPEALS FOR THE NINTH CIRCUIT,                                              US COA, 9 Circuit:
  _________________________________________/                                  12-17734
  PETER DEACON, individually and on behalf
  of all others similarly situated,
                 Plaintiff-Appellant,
  v
  PANDORA MEDIA, INC.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the question certified by the United States Court of Appeals
  for the Ninth Circuit is considered. We direct the Clerk to schedule oral argument on
  whether to grant the request to answer the certified question. MCR 7.308(A)(3). The
  parties shall file supplemental briefs within 42 days of the date of this order addressing
  whether Deacon has stated a claim against Pandora for violation of the Michigan Video
  Rental Privacy Act, MCL 445.1711 et seq., by adequately alleging that Pandora is in the
  business of “renting” or “lending” sound recordings, and that he is a “customer” of
  Pandora, because he “rents” or “borrows” sound recordings from Pandora. The parties
  should not submit mere restatements of their prior filings.

          The Intellectual Property Law Section of the State Bar of Michigan is invited to
  file a brief amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2015
           d0922
                                                                               Clerk